ON PETITION FOR REHEARING.
Counsel for appellee place much reliance on certain Kansas decisions announcing the doctrine that th,e statute of limitations will not run in favor of a tax deed void upon its face. Shoat v. Walker, 6 Kan. 65; Sapp v. Morrill, 8 Kan. 677; Hall’s Heirs v. Dodge, 18 Kan. 277. The decisions are based upon a statute that reads as follows :
“ Any suit or proceeding against the tax purchaser, his heirs or assigns, for the recovery of lands sold for taxes, or to defeat or avoid a sale or conveyance of lknds for taxes, except in eases where the taxes have been paid or the land redeemed, as provided by law, shall be commenced within two years from the time of recording the tax deed of sale, and not thereafter.” Gen. Stats., Kansas (Revision of 1868), p. 1057, sec. 116.
The Kansas statute is quite different from the one under consideration in this case. It does not involve either color of title or payment of taxes, as was said of the Gomer-Chaffee Case in our former opinion. The Sapp-Morrill Case, above cited, contains these suggestive words: “ A tax deed void *312upon' its face will not of itself and alone cause the statute of limitations to run in its favor.” The period of limitation under the Kansas statute is very short — two years; and the lapse of time alone is made a bar, except where the taxes have been paid or the land redeemed. It is not surprising that a statute prescribing such a short period should have received a strict construction. The Kansas statute is also unlike ours in that it does not expressly apply to vacant and unoccupied lands. In the absence of express legislation regarding possession or occupancy, the question of possession is important, and often controlling, in construing and applying acts of limitation.
Upon further consideration, we are satisfied that the tax deed in this case is sufficient to give color of title. As the record shows that defendant had such title in good faith for the full statutory period, and that during such period he paid all taxes legally assessed thereon, he should have been adjudged the legal owner thereof. There is no just or equitable ground of objection to this conclusion. If defendant had the better paper title, he could have deprived plaintiff of the benefit of the limitation act relied on by paying the taxes assessed on the premises for one or more years of the prescribed term.. See proviso of the section quoted in foregoing opinion; also Morris et al. v. St. Louis Nat. Bank, 17 Colo. 240.
The petition for rehearing is denied.

Rehearing denied.